             Case 7:94-mj-00493-MRG Document 4 Filed 11/20/20 Page 1 of 1
                                                                          n... . .• .-. ,   f   ·.


                                                                   [J UA1'G\NAL
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STA TES OF AMERICA,
                                                         Case No.: 94 MJ 00493                       (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Joy Brown


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




Dated:          20     day of _N_o_v_em_b_e_r_ _ _ _ _ 202Q__
               Poughkeepsie, New York
